423 F.2d 725
Virginia SILVA-PALACIOS by her next friend, Elvira PalaciosDe Silva, Plaintiff-Appellant,v.ATTORNEY GENERAL of the United States, Defendant-Appellee.
No. 28429.
United States Court of Appeals, Fifth Circuit.
March 13, 1970.

Richard T. Marshall, El Paso, Tex., Jack Wasserman, Washington, D.C., for plaintiff-appellant.
Seagal V. Wheatley, U.S. Atty., El Paso, Tex., Romualdo Cesar Caballero, Atty., U.S. Dept. of Justice, Washington, D.C., for defendant-appellee; William E. Weinert, Atty., Immigration & Naturalization Service, El Paso, Tex., of counsel.
Before WISDOM, GOLDBERG, and INGRAHAM, Circuit Judges.
PER CURIAM.


1
Virginia Silva-Palacious applied for admission to the United States claiming she was born in Texas.  After a hearing, a Special Inquiry Officer of the Immigration Service denied the application and ordered her excluded.  The Board of Immigration Appeals affirmed.  Miss Silva-Palacios then asked the district court for a declaratory judgment that she was a citizen and requested a writ of habeas corpus against the exclusion order.  After hearing new evidence not adduced in the earlier administrative hearing, the district court concluded that habeas corpus was the proper method to review the exclusion order.  He found that substantial evidence supported the decision of the Board of Immigration Appeals and, additionally, that on the basis of the new evidence presented in the district court, together with the administrative record, Miss Silva-Palacios was not an American citizen.


2
We affirm the judgment of the district court.